In a proceeding pursuant to General Municipal Law § 50-e (5) for leave to serve a late notice of claim, the petitioners appeal from an order of the Supreme Court, Queens County (Price, J.), dated September 8, 1994, which denied the application.
Ordered that the order is affirmed, with costs.
The court did not act improvidently in denying the petitioners’ application for leave to serve a late notice of claim (see, Matter of Vitali v City of New York, 205 AD2d 636). The injury suffered by the petitioner Thomas Rom does not provide a satisfactory excuse for the petitioners’ failure to serve a timely notice of claim (see, e.g., Fallon v County of Westchester, 184 AD2d 510), and there is no evidence that the City had actual knowledge of the facts and circumstances of the petitioners’ claim within the time in which the petitioners had to serve a notice of claim or within a reasonable time thereafter (see, Matter of Vitali v City of New York, supra). Thompson, J. P., Sullivan, Joy and Florio, JJ., concur.